Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 1 of 64 Page ID
                                  #:1531




                    “Exhibit 1”
    Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 2 of 64 Page ID
                                      #:1532
                                                                                225 Broadway
                                                                                   Suite 1550

STRAUS                                                                    San Diego CA 92101
                                                                               (619) 595-6020
                                                                    clients@strausmeyers.com
                                                                       www.strausmeyers.com

 Invoice submitted to:
 Bromley / Lobo Inc.                                                      Invoice #: 05638
 422 Crossen Ave                                                       Issue Date: 8/5/2019
 Elk Grove Village, IL 60007


In Reference To: Bromley / Lolo Inc. - Nolte v. CEC - 01404-01217




Professional Services Rendered

 Date        Staff     Code                Description    Hours

 4/3/2019    MJS       Analysis/Strategy                   0.20
                       - L120




 4/5/2019    MJS       Analysis/Strategy                   0.10
                       - L120
Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 3 of 64 Page ID
                                  #:1533
  Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 4 of 64 Page ID
                                    #:1534




4/11/2019 MJS   Analysis/Strategy          0.20
                - L120
Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 5 of 64 Page ID
                                  #:1535
Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 6 of 64 Page ID
                                  #:1536
    Case 2:19-cv-02463-PA-JPR
7/9/2019  CRG      Discovery      Document
                                   Discovery 105-3 2.80
                                                    Filed 08/16/19 Page 7 of 64 Page ID
                   Motions - L350  Motions #:1537
                                   Drafted and
                                   revised the
                                   points and
                                   authorities for
                                   Bromley, Inc's
                                   12b motion to
                                   dismiss

7/10/2019 CRG     Dispositive        Dispositive      5.20
                  Motions - L240     Motions
                                     drafted and
                                     revised John
                                     Kubik and
                                     Veronica
                                     Kaldis 12b
                                     motion to
                                     dismiss the
                                     second
                                     amended cross
                                     complaint

7/10/2019 CRG     Pleadings - L210   Pleadings        0.20
                                     Drafted and
                                     revised notice
                                     of motion for
                                     John Kubik
                                     and Veronica
                                     Kaldis' 12 b
                                     motion to
                                     dismiss second
                                     amended cross-
                                     complaint

7/10/2019 CRG     Pleadings - L210   Pleadings        0.10
                                     Drafted and
                                     revised
                                     proposed order
                                     for John Kubik
                                     and Veronica
                                     Kaldis' 12 b
                                     motion to
                                     dismiss second
                                     amended cross-
                                     complaint
Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 8 of 64 Page ID
                                  #:1538
   Case 2:19-cv-02463-PA-JPR
7/11/2019 CRG                Document
                              Discovery 105-3 0.10
                                               Filed 08/16/19 Page 9 of 64 Page ID
                              Motions #:1539
                              drafted and
                              revised
                              declaration of
                              Veronica
                              Kaldis for
                              Bromley's
                              12(b) motion to
                              dismiss

7/11/2019 CRG                        Discovery         0.10
                                     Motions
                                     drafted and
                                     revised
                                     declaration of
                                     Veronica
                                     Kaldis for John
                                     and Veronica's
                                     12(b) motion to
                                     dismiss

7/11/2019 CRG                        Discovery         0.10
                                     Motions
                                     drafted and
                                     revised
                                     declaration of
                                     John Kubik for
                                     John and
                                     Veronica's
                                     12(b) motion to
                                     dismiss

7/11/2019 MJS    Analysis/Strategy                     0.30
                 - L120
   Case 2:19-cv-02463-PA-JPR
7/11/2019 CRG     Discovery      Document
                                   Discovery105-3 1.40
                                                   Filed 08/16/19 Page 10 of 64 Page ID
                  Motions - L350   Motions #:1540
                                   drafted and
                                   finalized
                                   Bromley's 12b
                                   motion to
                                   dismiss CEC
                                   entertainment's
                                   second
                                   amended cross-
                                   complaint

7/11/2019 ELW     Written Motions   Edit and         0.50
                  and Submissions   finalize in
                  - L430            preparation of
                                    e-filing with
                                    USDC and
                                    service of
                                    same:
                                    Bromley's
                                    Notice of
                                    Motion to
                                    Dismiss;
                                    Memorandum
                                    of Points and
                                    Authorities;
                                    Exhibits;
                                    Proposed
                                    Order;
                                    Certificate of
                                    Service

7/11/2019 ELW     Written Motions   Edit and         0.50
                  and Submissions   finalize in
                  - L430            preparation of
                                    e-filing with
                                    USDC and
                                    service of
                                    same: Kubik
                                    and Kaldis'
                                    Notice of
                                    Motion to
                                    Dismiss;
                                    Memorandum
                                    of Points and
                                    Authorities;
                                    Exhibits;
                                    Proposed
                                    Order;
                                    Certificate of
                                    Service
   Case 2:19-cv-02463-PA-JPR
7/11/2019 ELW     Written Motions Document
                                    Edit and 105-3 0.30
                                                      Filed 08/16/19 Page 11 of 64 Page ID
                  and Submissions finalize in  #:1541
                  - L430            preparation of
                                    e-filing with
                                    USDC and
                                    service of
                                    same: Lobo etc
                                    Answer to XC;
                                    Certificate of
                                    Service

7/12/2019 ELW     Written Motions   Receipt from     0.20
                  and Submissions   USDC of
                  - L430            conformed
                                    copies of e-
                                    filed Lobo etc
                                    Answer to XC;
                                    Certificate of
                                    Service;
                                    organize into
                                    file

7/12/2019 ELW     Written Motions   Receipt from     0.20
                  and Submissions   USDC of
                  - L430            conformed
                                    copies of e-
                                    filed Bromley
                                    Motion to
                                    Dismiss;
                                    Memorandum
                                    of Points and
                                    Authorities,
                                    Exhibits;
                                    Proposed
                                    Order;
                                    Certificate of
                                    Service;
                                    organize into
                                    file
   Case 2:19-cv-02463-PA-JPR
7/12/2019 ELW     Written Motions Document     105-3 0.20
                                    Receipt from     Filed 08/16/19 Page 12 of 64 Page ID
                  and Submissions USDC of #:1542
                  - L430            conformed
                                    copies of e-
                                    filed Kubik and
                                    Kaldis Motion
                                    to Dismiss;
                                    Memorandum
                                    of Points and
                                    Authorities,
                                    Exhibits;
                                    Proposed
                                    Order;
                                    Certificate of
                                    Service;
                                    organize into
                                    file

7/15/2019 ELW     Written Motions     Calendar          0.10
                  and Submissions     opposition and
                  - L430              reply due dates
                                      re Lobo and
                                      Kaldis
                                      Motion(s) to
                                      Dismiss

7/17/2019 MJS     Analysis/Strategy                     0.20
                  - L120




7/17/2019 MJS     Analysis/Strategy                     0.20
                  - L120




7/23/2019 CRG     Pleadings - L210    Pleadings         0.20
                                      Reviewed and
                                      analyzed CEC
                                      opposition to
                                      Bromley Inc.'s
                                      12b motion to
                                      dismiss
   Case 2:19-cv-02463-PA-JPR
7/23/2019 CRG     Pleadings - L210Document
                                    Pleadings 105-3 0.20
                                                    Filed 08/16/19 Page 13 of 64 Page ID
                                    Reviewed#:1543
                                              and
                                    analyzed CEC
                                    opposition to
                                    Veronica
                                    Kaldis and
                                    John Kubik's
                                    12b motion to
                                    dismiss

7/23/2019 CRG     Analysis/Strategy                     0.80
                  - L120




7/24/2019 TAR     Analysis/Strategy                     0.10
                  - L120




7/24/2019 CRG                         Drafted and       2.80
                                      revised
                                      Bromley's
                                      reply to CEC
                                      Entertainment's
                                      opposition to
                                      Bromley's
                                      motion to
                                      dismiss

7/25/2019 CRG     Analysis/Strategy                     2.60
                  - L120
   Case 2:19-cv-02463-PA-JPR
7/25/2019 CRG     Written Motions Document
                                    Written 105-3 1.80
                                                     Filed 08/16/19 Page 14 of 64 Page ID
                  and Submissions Motions and #:1544
                  - L430            Submissions
                                    Drafted and
                                    revised
                                    Bromley's
                                    reply to CEC
                                    Entertainment's
                                    opposition to
                                    Bromley's
                                    motion to
                                    dismiss

7/25/2019 CRG     Dispositive      Dispositive       1.60
                  Motions - L240   Motions
                                   Drafted and
                                   revised John
                                   Kubik and
                                   Veronica
                                   Kaldis reply to
                                   CEC's
                                   opposition to
                                   John Kubrik
                                   and Veronica
                                   Kaldis motion
                                   to dismiss

7/26/2019 CRG     Dispositive      Dispositive       0.60
                  Motions - L240   Motions
                                   Drafted and
                                   revised John
                                   Kubik and
                                   Veronica
                                   Kaldis reply to
                                   CEC's
                                   opposition to
                                   John Kubrik
                                   and Veronica
                                   Kaldis motion
                                   to dismiss
   Case 2:19-cv-02463-PA-JPR
7/26/2019 CRG     Dispositive    Document    105-3 0.10
                                   Dispositive     Filed 08/16/19 Page 15 of 64 Page ID
                  Motions - L240   Motions #:1545
                                   Drafted and
                                   revised
                                   declaration in
                                   support of
                                   Bromley, Inc.'s
                                   reply to CEC's
                                   opposition to
                                   Bromley, Inc.'s
                                   motion to
                                   dismiss

7/29/2019 MJS     Analysis/Strategy             0.30
                  - L120




7/29/2019 CRG                                   0.60




7/29/2019 CRG                                   0.30
   Case 2:19-cv-02463-PA-JPR
7/29/2019 ELW     Pleadings - L210Document
                                    Receipt of105-3 0.20
                                                     Filed 08/16/19 Page 16 of 64 Page ID
                                    conformed#:1546
                                    copies of
                                    Kubik /Kaldis
                                    Reply
                                    Memorandum
                                    of Points and
                                    Authorities in
                                    support of their
                                    Motion to
                                    Dismiss -
                                    organize into
                                    file and
                                    provide to
                                    handling
                                    attorney

7/29/2019 ELW     Pleadings - L210   Receipt of         0.20
                                     conformed
                                     copies of
                                     Bromley Reply
                                     Memorandum
                                     of Points and
                                     Authorities in
                                     support of their
                                     Motion to
                                     Dismiss -
                                     organize into
                                     file and
                                     provide to
                                     handling
                                     attorney
Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 17 of 64 Page ID
                                   #:1547
    Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 18 of 64 Page ID
                                       #:1548
                                                                                225 Broadway
                                                                                   Suite 1550

STRAUS                                   MEYERS                           San Diego CA 92101
                                                                               (619) 595-6020
                                                                    clients@strausmeyers.com
                                                                       www.strausmeyers.com

 Invoice submitted to:
 Bromley / Lobo Inc.                                                      Invoice #: 05482
 422 Crossen Ave                                                       Issue Date: 8/4/2019
 Elk Grove Village, IL 60007


In Reference To: Bromley / Lolo Inc. - Nolte v. CEC - 01404-01217




Professional Services Rendered
   Case 2:19-cv-02463-PA-JPR
3/22/2019 MJS     Analysis/StrategyDocument 105-3 Filed
                                                   0.20 08/16/19 Page 19 of 64 Page ID
                  - L120                    #:1549




3/26/2019 MJS    Analysis/Strategy               0.30
                 - L120




3/28/2019 MJS     Analysis/Strategy               0.50
                  - L120
Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 20 of 64 Page ID
                                   #:1550
   Case 2:19-cv-02463-PA-JPR
6/3/2019  CRG     Other Written Document    105-3 Filed
                                  Other Written    0.30 08/16/19 Page 21 of 64 Page ID
                  Motions and               #:1551
                                  Motions and
                  Submissions -   Submissions
                  L250            Drafted and
                                  revised the
                                  declarations for
                                  Bromley, Inc.,
                                  John Kubik, and
                                  Veronica Kaldis

6/3/2019   CRG   Other Written     Other Written        2.10
                 Motions and       Motions and
                 Submissions -     Submissions
                 L250              Drafted and
                                   finalized
                                   Bromley, Inc's
                                   motion to dismiss
                                   under Federal
                                   Rules of Civil
                                   Procedure 12(b)
                                   (2) and 12(b)(6)

6/3/2019   CRG   Other Written     Other Written        1.80
                 Motions and       Motions and
                 Submissions -     Submissions
                 L250              Drafted and
                                   finalized John
                                   Kubik and
                                   Veronica Kaldiz
                                   motion to dismiss
                                   under Federal
                                   Rules of Civil
                                   Procedure 12(b)
                                   (2) and 12(b)(6)

6/3/2019   ELW   Written Motions   Prepare with the     0.30
                 and Submissions   serving and filing
                 - L430            of Bromley's
                                   Motion to
                                   Dismiss and
                                   supporting
                                   documents that
                                   required upload
                                   to US District
                                   Court and mail
                                   service to one
                                   counsel
   Case 2:19-cv-02463-PA-JPR
6/3/2019  ELW     Written Motions Document     105-3
                                    Prepare with  the Filed
                                                        0.30 08/16/19 Page 22 of 64 Page ID
                  and Submissions serving and  #:1552
                                                 filing
                  - L430            of Bromley's
                                    Motion to
                                    Dismiss J Kubik
                                    etc and
                                    supporting
                                    documents that
                                    required upload
                                    to US District
                                    Court and mail
                                    service to one
                                    counsel

6/3/2019   ELW    Written Motions    Prepare with the     0.20
                  and Submissions    serving and filing
                  - L430             of Bromley's
                                     Answer to CEC's
                                     First Amended
                                     Cross-Complaint
                                     and supporting
                                     documents that
                                     required upload
                                     to US District
                                     Court and mail
                                     service to one
                                     counsel

6/3/2019   CH     Pleadings - L210   Revised and          0.50
                                     finalized Answer
                                     by Lolo, Inc.,
                                     Bromley, Inc.,
                                     John Kubik, and
                                     Veronica Kaldis
                                     to
                                     Defendant/Cross-
                                     Defendant's First
                                     Amended Cross-
                                     Complaint;
                                     Demand for Jury
                                     Trial as well as
                                     prepared for
                                     filing with the
                                     court and have a
                                     courtesy copy
                                     sent to the Judges
                                     chambers.
   Case 2:19-cv-02463-PA-JPR
6/3/2019  CH      Pleadings - L210Document
                                    Revised and105-3 Filed
                                                       0.70 08/16/19 Page 23 of 64 Page ID
                                               #:1553
                                    finalized Notice
                                    of Motion and
                                    Motion to
                                    Dismiss Bromley,
                                    Inc., Pursuant to
                                    Federal Rules of
                                    Civil Procedure
                                    12(b)(2) and
                                    12(b)(6) as well
                                    as prepared for
                                    filing with the
                                    court and have a
                                    courtesy copy
                                    sent to the Judges
                                    chambers.

6/3/2019   CH     Pleadings - L210   Revised and          0.70
                                     finalized Notice
                                     of Motion and
                                     Motion to
                                     Dismiss John
                                     Kubik and
                                     Veronica Kaldis.,
                                     Pursuant to
                                     Federal Rules of
                                     Civil Procedure
                                     12(b)(2) and
                                     12(b)(6) as well
                                     as prepared for
                                     filing with the
                                     court and have a
                                     courtesy copy
                                     sent to the Judges
                                     chambers.
Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 24 of 64 Page ID
                                   #:1554
Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 25 of 64 Page ID
                                   #:1555
Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 26 of 64 Page ID
                                   #:1556
Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 27 of 64 Page ID
                                   #:1557
Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 28 of 64 Page ID
                                   #:1558
    Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 29 of 64 Page ID
                                       #:1559
                                                                                225 Broadway
                                                                                   Suite 1550

STRAUS                                                                    San Diego CA 92101
                                                                               (619) 595-6020
                                                                    clients@strausmeyers.com
                                                                       www.strausmeyers.com

 Invoice submitted to:
 Bromley / Lobo Inc.                                                      Invoice #: 05153
 422 Crossen Ave                                                      Issue Date: 7/22/2019
 Elk Grove Village, IL 60007


In Reference To: Bromley / Lolo Inc. - Nolte v. CEC - 01404-01217




Professional Services Rendered
Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 30 of 64 Page ID
                                   #:1560
Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 31 of 64 Page ID
                                   #:1561
Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 32 of 64 Page ID
                                   #:1562
Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 33 of 64 Page ID
                                   #:1563
Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 34 of 64 Page ID
                                   #:1564
  Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 35 of 64 Page ID
                                     #:1565




5/27/2019 CRG   Written Motions                   2.80
                and Submissions
                - L430




5/30/2019 CRG   Written Motions                   2.20
                and Submissions
                - L430




5/30/2019 CRG   Written Motions   Drafted and     6.20
                and Submissions   revised
                - L430            Bromley 12(b)
                                  motion to
                                  dismiss

5/31/2019 CRG   Written Motions   Drafted and     5.60
                and Submissions   revised
                - L430            Bromley 12(b)
                                  motion to
                                  dismiss
Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 36 of 64 Page ID
                                   #:1566
Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 37 of 64 Page ID
                                   #:1567
    Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 38 of 64 Page ID
                                       #:1568
                                                                                  225 Broadway
                                                                                     Suite 1550

STRAUS                                                                      San Diego CA 92101
                                                                                 (619) 595-6020
                                                                      clients@strausmeyers.com
                                                                         www.strausmeyers.com

 Invoice submitted to:
 Bromley / Lobo Inc.                                                        Invoice #: 04838
 422 Crossen Ave                                                        Issue Date: 5/22/2019
 Elk Grove Village, IL 60007


In Reference To: Bromley / Lolo Inc. - Nolte v. CEC - 01404-01217




Professional Services Rendered

 Date         Staff      Code                Description      Hours

 12/19/2018 MJS          Analysis/Strategy                     0.30
                         - L120




 12/20/2018 MJS          Analysis/Strategy                     0.10
                         - L120




 12/20/2018 MJS          Analysis/Strategy                     0.20
                         - L120




 12/20/2018 MJS          Analysis/Strategy                     0.50
                         - L120
Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 39 of 64 Page ID
                                   #:1569
  Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 40 of 64 Page ID
                                     #:1570




1/31/2019   MJS   Analysis/Strategy            0.10
                  - L120
Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 41 of 64 Page ID
                                   #:1571
Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 42 of 64 Page ID
                                   #:1572
Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 43 of 64 Page ID
                                   #:1573
Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 44 of 64 Page ID
                                   #:1574
  Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 45 of 64 Page ID
                                     #:1575




3/28/2019   MJS   Analysis/Strategy            0.70
                  - L120




3/28/2019   CRG   Analysis/Strategy            0.40
                  - L120
Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 46 of 64 Page ID
                                   #:1576
Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 47 of 64 Page ID
                                   #:1577
Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 48 of 64 Page ID
                                   #:1578
Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 49 of 64 Page ID
                                   #:1579
Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 50 of 64 Page ID
                                   #:1580
Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 51 of 64 Page ID
                                   #:1581
Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 52 of 64 Page ID
                                   #:1582
Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 53 of 64 Page ID
                                   #:1583
Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 54 of 64 Page ID
                                   #:1584
Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 55 of 64 Page ID
                                   #:1585
Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 56 of 64 Page ID
                                   #:1586
Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 57 of 64 Page ID
                                   #:1587
    Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 58 of 64 Page ID
                                       #:1588
                                                                                225 Broadway
                                                                                    Suite 1550
                                                                          San Diego CA 92101
                                                                               (619) 595-6020
                                                                    clients@strausmeyers.com
                                                                       www.strausmeyers.com

Invoice submitted to:
Bromley / Lolo Inc.                                                      Invoice #: 05744
422 Crossen Ave                                                      Issue Date: 8/16/2019
Elk Grove Village, IL 60007


In Reference To: Bromley / Lolo Inc. - Nolte v. CEC - 01404-01217




Professional Services Rendered
   Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 59 of 64 Page ID
                                      #:1589




8/1/2019   ELW   Pleadings - L210    Review current     0.10
                                     court docket
                                     effective 8-1-19

8/5/2019   MJS   Analysis/Strategy                      0.70
                 - L120



8/5/2019   MJS   Analysis/Strategy                      0.20
                 - L120




8/5/2019   CRG   Analysis/Strategy                      0.40
                 - L120
8/5/2019  CRG     Analysis/Strategy Document 105-3 0.40
    Case 2:19-cv-02463-PA-JPR                       Filed 08/16/19 Page 60 of 64 Page ID
                  - L120                     #:1590




8/5/2019   CRG   Analysis/Strategy               0.40
                 - L120




8/5/2019   CRG   Analysis/Strategy               0.20
                 - L120




8/5/2019   CRG   Analysis/Strategy               1.20
                 - L120




8/12/2019 CRG                                    2.60
  Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 61 of 64 Page ID
                                     #:1591




8/13/2019 CRG                               2.30
                Motions - L350




8/14/2019 MJS   Analysis/Strategy           1.10
                - L120




8/14/2019 ELW   Pleadings - L210            0.20



8/14/2019 CRG   Analysis/Strategy           2.10
                - L120
  Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 62 of 64 Page ID
                                     #:1592




8/15/2019 CRG                       Drafted and revised   6.20
                Motions - L350      notice of motion
                                    and motion for
                                    attorneys fees

8/15/2019 MJS   Analysis/Strategy                         0.70
                - L120



8/16/2019 CRG   Analysis/Strategy                         0.80
                - L120
Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 63 of 64 Page ID
                                   #:1593
Case 2:19-cv-02463-PA-JPR Document 105-3 Filed 08/16/19 Page 64 of 64 Page ID
                                   #:1594
